Exhibit 99.2 McMoRan EXPLORATION CO. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following unaudited pro forma condensed consolidated financial statements and accompanying notes of McMoRan Exploration Co.(McMoRan or “the Company”) as of and for six months ended June 30, 2007 and for the year ended December 31, 2006 (the “Pro Forma Statements”), which have been prepared by the Company’s management, are derived from (a) the audited consolidated financial statements of the Company as of and for the year ended December 31, 2006 included in its Annual Report on Form 10-K; (b) the unaudited consolidated financial statements of the Company as of and for the six months ended June 30, 2007 included in its related Quarterly Report on Form 10-Q; (c) the audited statements of revenues and direct operating expenses of the properties being acquired from Newfield Exploration Company (“Newfield”) (“the Acquired Properties”)for the year ended December 31, 2006; and (d) the unaudited statements of revenues and direct operating expenses of the Acquired Properties as of and for the six months ended June 30, 2007. The Pro Forma Statements illustrate the effect on McMoRan’s historical financial position and results of operations of the purchase of oil and gas properties and exploration rights from Newfield for cash consideration of approximately $1.08 billion (“the Transaction”), including the Company incurring additional debt to fund the closing of the transaction, repay its existing $100 million senior term loan and provide additional working capital. The Pro Forma Statements are provided for illustrative purposes only and do not purport to represent what the Company’s financial position or results of operations would have been had the Acquired Properties been purchased on the dates indicated or the financial position or results of operations for any future date or period.The unaudited pro forma condensed consolidated balance sheet was prepared assuming that the Transaction had occurred on June 30, 2007.The unaudited pro forma condensed consolidated statements of income for the year ending December 31, 2006 and for the six months ended June 30, 2007 were prepared assuming the Transaction had occurred on January 1, 2006. The Pro Forma Statements, including the related unaudited adjustments that are described in the accompanying notes, are based on available information and certain assumptions we believe are reasonable in connection with the Transaction.These assumptions are subject to change (see Notes to Unaudited Pro Forma Condensed Consolidated Financial Information). Certain reclassifications of historical direct operating expenses of the oil and gas properties acquired from Newfield were made to conform with McMoRan’s historical financial statement classifications. The purchase price will be finalized upon final settlement of the Transaction, which is scheduled for 180 days after closing. Additionally, the allocation of the initial purchase price to the Acquired Properties’ assets and liabilities in the Pro Forma Statements are based on management’s preliminary valuation estimates, Such allocations will be finalized based on valuation and other studies to be performed by management with the services of outside valuation specialists. As a result, the final adjusted purchase price and purchase price allocations will differ, possibly materially, from that presented in the accompanying unaudited pro forma condensed consolidated balance sheet. In addition, changes in such allocations could impact certain of the assumptions reflected in the accompanying unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2006 and the six months ended June 30, 2007, including the impact such changes may have with respect to estimated levels of depletion, depreciation and amortization. The Pro Forma Statements should be read in conjunction with (a) the historical consolidated financial statements and accompanying notes and “Management’s Discussion and Analysis of Financial Condition and Result of Operations,” which are set forth in McMoRan’s Annual Report on Form 10-K for the year ended December 31, 2006 and in McMoRan’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2007 and (b) the audited statements of revenues and direct operating expenses of certain oil and gas properties acquired from Newfield Exploration Company for the years ended December 31, 2006, 2005 and 2004 and the unaudited statements of revenues and direct operating expenses for the six months ended June 30, 2007 and 2006. I McMoRan Exploration Co. Unaudited Pro Forma Condensed Consolidated Balance Sheet at June 30, 2007 (in Thousands) ASSETS Historical Adjustments Proforma Cash and cash equivalents: Continuing operations $ 51,977 $ 1,160,961 a $ 29,048 (1,076,286 )b (103,000 )c (4,604 )d Discontinued operations 452 452 Restricted investments 2,998 2,998 Accounts receivable 44,981 44,981 Inventories 14,554 14,554 Prepaid expenses 1,640 1,640 Current assets from discontinued operations 2,552 2,552 Total current assets 119,154 (22,929 ) 96,225 Property plant and equipment, net 316,198 1,076,286 b 1,650,984 255,000 e 3,500 f Discontinued sulphur business assets 355 355 Restricted investments and cash 3,288 3,288 Other assets 6,995 33,039 a 43,558 4,604 d 1,000 f (2,080 )g Total assets $ 445,990 $ 1,348,420 $ 1,794,410 LIABILITIES AND STOCKHOLDERS DEFICIT Accounts payable $ 66,928 $ 66,928 Accrued liabilities 28,804 4,500 f 33,304 Accrued interest and dividends payable 4,941 4,941 Current portion of accrued oil and gas reclamation costs 2,598 56,000 e 58,598 Current portion of accrued sulphur reclamation costs 12,287 12,287 Current liabilities from discontinued operations 2,108 2,108 Total current liabilities 117,666 60,500 178,166 Long-term debt 315,870 800,000 a 1,409,870 394,000 a (100,000 )c Accrued oil and gas reclamation costs 23,883 199,000 e 222,883 Accrued sulphur reclamation costs 11,054 11,054 Contractual postretirement obligation related to discontinued operations 10,434 10,434 Other long-term liabilities 17,018 17,018 Stockholders' deficit (49,935 ) (3,000 )c (55,015 ) (2,080 )g Total liabilities and stockholders' deficit $ 445,990 $ 1,348,420 $ 1,794,410 See accompanying notes. II McMoRan Exploration Co. Unaudited Pro Forma Condensed Consolidated Statement of Operations For Year Ending December 31, 2006 (amounts in thousands) Newfield Historical Properties Adjustments Pro Forma Revenues: Oil & Gas $ 196,717 $ 619,307 $ (15,560 )h $ 800,464 Service 13,021 - 9,306 i 22,327 Total revenues 209,738 619,307 (6,254 ) 822,791 Costs and expenses: Production and delivery costs 53,134 152,383 5,766 h,i 211,283 Revenues in excess of direct operating expenses 156,604 466,924 (12,020 ) 611,508 Depletion, depreciation and amortization 104,724 157,359 j 279,993 17,910 k Exploration expenses 67,737 - 67,737 General and administrative expenses 20,727 16,800 l 37,527 Start-up costs for Main Pass Energy HubTM 10,714 - 10,714 Exploration expense reimbursement (10,979 ) - (10,979 ) Litigation settlement, net of insurance proceeds (446 ) - (446 ) Insurance recovery (3,306 ) - (3,306 ) Operating income (loss) (32,567 ) (204,089 ) 230,268 Interest expense, net (10,203 ) (121,080 )m (136,812 ) (5,529 )n Other income (expense), net (1,946 ) - (1,946 ) Income (loss) from continuing operations before income taxes (44,716 ) (330,698 ) 91,510 Income tax provision - (1,830 )o (1,830 ) Income (loss) from continuing operations beforepreferred dividends and amortization of related issuance costs (44,716 ) (332,528 ) 89,680 Preferred dividends and amortization of convertible preferred stock issuance costs (1,615 ) - (1,615 ) Income (loss) from continuing operations $ (46,331 ) $ (332,528 ) $ 88,065 Income (loss) per share of common stock from continuing operations: Basic $(1.66 ) $3.15 Diluted $(1.66 ) $1.93 Average common shares outstanding: Basic 27,930 27,930 Diluted 27,930 50,992 See accompanying notes. III McMoRan Exploration Co. Unaudited Pro Forma Condensed Consolidated Statement of Operations For the Six Months Ending June 30, 2007 (amounts in thousands) Newfield Historical Properties Adjustments Pro Forma Revenues: Oil & Gas $ 96,363 $ 342,158 $ (11,423 )h $ 427,098 Service 682 - 7,147 i 7,829 Total revenues 97,045 342,158 (4,276 ) 434,927 Costs and expenses: Production and delivery costs 34,346 121,536 4,912 h,i 160,794 Revenues in excess of direct operating expenses 62,699 220,622 (9,188 ) 274,133 Depletion, depreciation and amortization 42,565 105,725 j 157,245 8,955 k Exploration expenses 15,103 - 15,103 General and administrative expenses 10,812 8,400 l 19,212 Start-up costs for Main Pass Energy HubTM 5,457 - 5,457 Operating income (loss) (11,238 ) (132,268 ) 77,116 Interest expense, net (11,409 ) (60,540 )m (68,806 ) (2,765 )n 5,908 p Other income (expense), net 1,581 - 1,581 Income (loss) from continuing operations before income taxes (21,066 ) (189,665 ) 9,891 Income tax provision - (198 )o (198 ) Income (loss) from continuing operations before preferred dividends and amortization of related issuance costs (21,066 ) (189,863 ) 9,693 Preferred dividends and amortization of convertible preferred stock issuance costs (1,552 ) - (1,552 ) Income (loss) from continuing operations $ (22,618 ) $ (189,863 ) $ 8,141 Income (loss) per share of common stock from continuing operations: Basic $(0.79 ) $0.28 Diluted $(0.79 ) $0.26 Average common shares outstanding: Basic 28,620 28,620 Diluted 28,620 37,750 See accompanying notes. IV McMoRan Exploration Co. Unaudited ProForma Condensed Consolidated Financial Information Pro Forma Financial Information Assumptions The unaudited pro forma condensed consolidated balance sheet as of June 30, 2007 reflects the following adjustments. a.Record financing of acquisition.Funds from following sources (in thousands): Long Term Debt: Bridge loan facility 1 $ 800,000 Senior secured revolving credit facility 2 394,000 Gross proceeds 1,194,000 Issuance costs (33,039 ) Net proceeds 1,160,961 1 Bridge loan facility expected to be refinanced through issuance of long-term notes, equity and equity-linked securities. 2 $700 million facility.At closing an additional $100 million of letters of credit were issued against the facility as security for the reclamation obligations assumed in the acquisition.For more information regarding the facility see Item 1.01 Entry into Material Agreement included in this Current Report on Form 8-K. b. To record the approximate $1.08 billion cash acquisition price for the oil and gas properties of Newfield Exploration Company on the outer continental shelf of the Gulf of Mexico.Estimated closing adjustments to reflect the July 1, 2007 effective date, including post June 30, 2007 revenues, operating expenses and capital and reclamation expenditures relating to the acquired properties are not reflected.Final settlement of the purchase price will occur within 180 days of closing. c. Record repayment and termination of senior secured term loan.McMoRan paid a 3 percent prepayment premium ($3 million). d. Record costs to acquire contracts to hedge a portion of McMoRan’s natural gas and oil production during 2008 through 2010, as required under financing arrangements for the transaction. e. Assumed reclamation costs estimated are based on pre-acquisition historical costs.McMoRan has retained an independent third-party valuation specialist to assist in determining the fair value of the acquired assets and assumed liabilities associated with this transaction. f. Record other estimated acquisition related costs. g. Record charge to write-off the remaining unamortized deferred financing costs for the senior secured term loan. V The unaudited pro forma condensed consolidated statement of operations for the year ended December 31, 2006 and the six months ended June 30, 2007 reflect the following adjustments. h. Reflects elimination of the revenues and direct operating expenses for one field where a third party working interest owner exercised its preferential rights prior to closing of the transaction [resulting in the property not being sold to McMoRan as originally planned. i. Reflects reimbursement of standard industry operating overhead costs attributable to the acquired properties, which are not included in the statements of revenues and direct operating expenses, totaling $3.1 million for the year ended December 31, 2006 and $2.0 million for the six months ended June 30, 2007.Also reflects reclassification of amounts recorded in the Newfield Properties financial statements for production and handling fees to conform to historical McMoRan presentation.Reclassified amounts from direct operating expenses to service revenues totaled $6.2 million for the year ended December 31, 2006 and $5.2 million for the six months ended June 30, 2007. j. McMoRan follows the successful efforts method of accounting.Accordingly its depletion, depreciation and amortization expense is calculated on a field by field basis using the units of production method.Production for the Newfield Properties totaled approximately 83.1 Bcfe for 2006 and 43.6 Bcfe for six months ended June 30, 2007.For purposes of these pro forma statements, all acquisition costs are assumed to be allocated to proven oil and gas properties and are amortized over the related proved reserves.Upon completion of its valuation analysis of the acquired properties, McMoRan ultimately will allocate a portion of its purchase price to unproven properties, which would not be subject to current depreciation, depletion and amortization charges, and to well equipment and facilities, which will be depreciated on a units of production basis over the related proved developed oil and gas reserves. k. Represents accretion of discount on asset retirement obligation associated with Newfield properties. l. Represents estimated annualized incremental general and administrative costs, including compensation for retained Newfield and newly hired personnel, facility costs associated with establishing a new office location in Houston, Texas and other transition costs. m. Represents interest expense on $800 million bridge loan facility at an assumed annual average interest rate of 11 percent.McMoRan intends to refinance the bridge loan with long term notes, equity and equity-linked securities.Interest on the $394 million of borrowings under the senior secured revolving credit facility is based on an assumed average annual interest rate of 7.5 percent.The $100 million drawn under the letter of credit provision of the revolving credit facility accrues interest at an annual rate of 2.5 percent, and there is an annual 0.5 percent unused commitment fee. n. Represents the current amortization of debt issuance costs associated with the five-year senior secured revolving credit facility and the seven-year bridge loan facility. o. Assumes that McMoRan has the ability to substantially reduce taxable income through the use of existing net operating loss carryovers (“NOLs”).The NOLs can only be applied to 90 percent of alternative minimum taxable income (“AMTI”).The alternative minimum tax rate of 20 percent was applied to the remaining 10 percent of the AMTI, resulting in an effective 2 percent tax rate. Internal Revenue Code Section 382 (“Section 382”), includes provisions that if a change of control (as defined) occurs with respect to McMoRan’s equity ownership, McMoRan could be limited with respect to the amount of NOLs that may be used annually to offset future taxable income, if any.As of August 6, 2007, McMoRan believes that no such change of control has occurred.However, as discussed in footnote a. above, McMoRan intends to refinance its Bridge Loan Facility through the issuance of long-term notes, equity and/or equity linked securities, the impact of which could result in future changes in ownership levels of McMoRan’s stock. p. Represents removal of interest costs associated with the senior secured term loan that was finalized on January 19, 2007. VI Unaudited Pro Forma Oil and Natural Gas Reserve Information The following unaudited pro forma oil and natural gas reserve information illustratesthe combined oil and natural gas reserve and standardized measure information of McMoRan and the acquired properties from Newfieldassuming the purchase transaction closed as of January 1, 2006. McMoRan Newfield Properties Pro Forma Total Proved Reserves – Oil (MBbls) At beginning of year 7,131 14,670 a 21,801 Revisions of previous estimates (343 ) 128 (215 ) Extensions, discoveries and other additions 536 1,034 1,570 Purchase of properties - 3 3 Production (1,552 ) (2,243 ) (3,795 ) Proved oil reserves at December 31, 2006 5,772 b 13,592 19,364 Proved Reserves – Natural Gas (MMcf) At beginning of year 38,944 239,044 a 277,988 Revisions of previous estimates (349 ) 2,130 1,781 Extensions, discoveries and other additions 17,153 43,084 60,237 Purchase of producing properties - 1,040 1,040 Production (14,546 ) (67,578 ) (82,124 ) Proved natural gas reserves at December 31, 2006 41,202 c 217,720 258,922 a. One field originally subject to the purchase and sale agreement was sold to a third party working interest owner who exercised a preferential right prior to the close of the transaction.All amounts associated with this field were eliminated from the pro forma reserve calculations. b. Includes approximately 46 MBbls of oil associated with the West Cameron Block 43 field that McMoRan believes will not be recoverable. See Notes 1 and 12 of the Notes to Consolidated Financial Statements included in McMoRan’s 2006 Form 10-K. c. Includes 1,129 MMcf of natural gas associated with the West Cameron Block 43 field that McMoRan believes will not be recoverable. See Notes 1 and 12 of the Notes to Consolidated Financial Statements included in McMoRan’s 2006 Form 10-K. Unaudited Pro Forma Standardized Measure of Discounted Future Net Cash Flows The pro forma standardized measures of discounted cash flows and changes therein relating to the combined proved oil and natural gas reserves of McMoRan and the acquired properties from Newfield as of and for the year ended December 31, 2006 were computed using reserve valuations based on regulations and parameters prescribed by the Securities and Exchange Commission.These regulations require the use of year-end oil and natural gas prices in the projection of future cash flows. The prices used are based on the year end Henry Hub spot natural gas price of $5.64 per million british thermal unit (mmbtu) and the NYMEX West Texas Intermediate (WTI) oil price of $61.05 per barrel. These prices are adjusted to reflect differentials in the energy content and quality of each field's proved reserves (grade, gravity, sulphur and basic sediment and water (BS&W)) and for related transportation costs. VII Year Ended December 31, 2006 McMoRan Newfield Properties Pro Forma Total (in thousands) Future cash inflows $ 560,852 $ 2,047,607 $ 2,608,459 Future cost: Production (199,246 ) (580,097 ) (779,343 ) Development and abandonment costs (46,591 ) (367,726 ) (414,317 ) Future income taxes (772 ) (384,924 ) (385,696 ) Future net cash inflows before 10% discount 314,243 714,860 1,029,103 10% annual discount factor (44,281 ) (113,655 ) (157,936 ) $ 269,962 a $ 601,205 b $ 871,167 a. Amount includes $7.9 million of estimated undiscounted future net cash flows and $6.9 million of estimated discounted cash flows associated with proved reserves attributable to the West Cameron Block 43 field that McMoRan believes will not be recoverable. See Notes 1 and 12 of the Notes to Consolidated Financial Statements included in McMoRan’s 2006 Form 10-K. b. One field originally subject to the purchase and sale agreement was sold to a third party working interest owner who exercised a preferential right prior to the close of the transaction.All amounts associated with this field were eliminated from the pro forma standardized measure calculations. Unaudited Pro Forma Changes in Standardized Measure Year Ended December 31, 2006 McMoRan Newfield Propertiesa Pro Forma Total (in thousands) Standardized measure, beginning of year $ 383,139 $ 1,271,780 $ 1,654,919 Revisions: Changes in prices (106,961 ) (718,358 ) (825,319 ) Changes in reserve quantities (21,317 ) 11,740 (9,577 ) Other changes, including revised estimates of development costs and rates of production (11,739 ) (186,381 ) (198,120 ) Discoveries and extensions, less related costs 93,125 185,010 278,135 Development costs incurred during the year 35,123 160,850 195,973 Accretion of discount 38,313 197,222 235,535 Change in future income taxes 3,862 361,079 364,941 Purchases of reserves in place - 2,724 2,724 Revenues, less production costs (143,583 ) (684,461 ) (828,044 ) End of year $ 269,962 $ 601,205 $ 871,167 a. One field originally subject to the purchase and sale agreement was sold toa third third party working interest owner who exercised a preferential right prior to the close of the transaction.All amounts associated with this field were eliminated from the pro forma standardized measure calculations. VIII
